Judgment, Supreme Court, Bronx County (Stanley Green, J.), entered December 18, 2002, upon a jury verdict in favor of defendants-respondents, unanimously affirmed, without costs.
Plaintiff commenced this action to recover for injuries sustained when she fell, allegedly by reason of a defect in a city-owned sidewalk that had been the site of recent repair work by defendant contractor Anthony D’Amico & Son. Contrary to plaintiffs contention, the trial court properly declined to charge Administrative Code of the City of New York § 19-152 (a) to the jury. Section 19-152 (a) imposes no affirmative sidewalk maintenance duty on either defendant City or defendant contractor and, accordingly, proof of its violation would not have been probative of plaintiff’s claim of negligence against those defendants (see Gonzalez v Iocovello, 93 NY2d 539, 552 [1999]; St. Jacques v City of New York, 88 NY2d 920 [1996]). Concur— Saxe, J.P., Sullivan, Williams, Friedman and Marlow, JJ.